United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainfield, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-677
Issued: November 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2010 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated December 15, 2009. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained any permanent impairment to his left arm
causally related to his accepted cervical condition.
FACTUAL HISTORY
On February 2, 2005 appellant, a 53-year-old letter carrier, alleged that he developed left
shoulder and neck conditions causally related to employment factors. The Office accepted the
claim for aggravation and degeneration of a cervical intervertebral disc.
On March 4, 2008 appellant filed a Form CA-7 claim for a schedule award based upon
partial loss of use of his left upper extremity.

In an October 24, 2007 report, received by the Office on March 4, 2008, Dr. John W.
Ellis, a Board-certified family practitioner, found that appellant had a 32 percent impairment of
his left upper extremity pursuant to the American Medical Association, Guides to the Evaluation
of Permanent Impairment (fifth edition) (A.M.A., Guides). He stated that based on examination
appellant had decreased grip strength and diminished sensation in the left hand, with a very mild
decreased sensation in the thumb and index finger. Dr. Ellis advised that appellant had a greater
loss of sensation on the ulnar aspect of the forearm than on the radial aspect. He also noted
decreased range of motion of the left shoulder.
Dr. Ellis found that appellant’s condition was caused by repetitive trauma which caused
strains to the neck, upper back and left shoulder. He asserted that the repetitive trauma to the left
shoulder resulted in tendinitis of the left shoulder joint with internal derangement of the left
shoulder, in addition to deranged discs in the neck with left C6, C7 and C8 nerve root
impingement and mild brachial plexus impingement. Dr. Ellis derived his impairment rating
based on the following calculations: a 13 percent impairment for decreased range of motion in
the shoulder; a 13 percent impairment based on weakness in the hand, fingers, wrist and elbow; a
3 percent impairment for C6 spinal nerve root impingement; a 5 percent impairment for C7
spinal nerve root impingement; and a 16 percent impairment for C6 spinal nerve root
impingement under Figure 16-1(b) at page 437 of the A.M.A., Guides.
In an April 20, 2008 impairment evaluation, an Office medical adviser reviewed
Dr. Ellis’ report and stated that findings of C6, C7 and C8 spinal nerve impairments and mild
brachial plexus impingement were speculative in the absence of diagnostic tests such as
magnetic resonance imaging (MRI) scan of the cervical spine or electromyelogram (EMG)/nerve
conduction studies of the left upper extremity. He therefore instructed the Office to schedule
appellant for an MRI scan and EMG/nerve conduction studies. The Office medical adviser
indicated that, upon receipt of the results of these tests and a medical opinion which reviewed
these test results, appellant’s entitlement to a schedule award for the left upper extremity under
the A.M.A., Guides would be reevaluated.
In diagnostic tests performed on May 22, 2008, Dr. David Zimmerman, a Board-certified
radiologist, stated that an MRI scan of the cervical spine showed mild-to-moderate disc space
narrowing at the C5-6 level with loss of intradiscal signal secondary to degeneration, with no
compression fractures or subluxations. He also noted mild posterior disc bulge with
uncovertebral joint spurring at the C5-6 level, with no central canal stenosis or significant
foraminal narrowing. Dr. Zimmerman advised that the remaining disc spaces were normal in
appearance; the cervical and upper thoracic cords were normal, with no paraspinal soft tissue
abnormality. He diagnosed mild cervical spondylosis of the C5-6 level with a posterior disc
osteophyte complex. Dr. Devika N. Jajoo, Board-certified in radiology, administered an MRI
scan of the left shoulder. The results of this test showed no tear of the glenoid labrum, no
evidence of rotator cuff tear, and a loss of the fat planes between the acromion and the
underlying rotator cuff; she stated that this finding was nonspecific but could be associated with
impingement.
The Office referred appellant for a second opinion examination with Dr. Kent Stahl,
Board-certified in psychiatry and neurosurgery, who found in a June 5, 2008 report that appellant
did not have a ratable impairment of his left upper extremity under the A.M.A., Guides.

2

Dr. Stahl stated on examination that there was a 25 percent limitation in flexion and extension of
the cervical spine, with normal rotation and normal shoulder range of motion; appellant’s lateral
cervical bending from ear to shoulder was mildly decreased. He asserted that there were no
impingement signs or supraspinatus test abnormalities and that appellant had normal strength in
all planes.
Dr. Stahl stated that the results of EMG/nerve conduction studies appellant underwent
were mildly abnormal with a mild delay in the left distal median sensory latency. He stated,
however, that there was no evidence of left cervical radiculopathy, left brachial plexopathy or
peripheral polyneuropathy. Dr. Stahl reviewed the May 22, 2008 MRI scan results and advised
that the left shoulder MRI scan showed no tear of the glenoid labrum and no evidence of rotator
cuff tear. He indicated that there was a slight subluxation of the biceps tendon, which suggested
possible partial subscapularis tear, and a minor finding of loss of fat planes between the
acromium and underlying rotator cuff, which is nonspecific but could be associated with
impingement. Dr. Stahl asserted that the cervical MRI scan demonstrated mild cervical
spondylolysis at the C5-6 level with posterior disc osteophyte complex and no evidence of
foraminal narrowing.
Dr. Stahl opined that his examination, clinical findings and the objective test results
contradicted some of Dr. Ellis’ clinical findings. He found no evidence of radiculopathy in
appellant’s report of symptoms or left shoulder impairment on his examination. Contrary to
Dr. Ellis’ findings, his review of appellant’s left upper extremity did not indicate supraspinatus
atrophy or an abnormal sensory examination. Dr. Stahl did not find any evidence of impairment
beyond the cervical degenerative disc and joint disease already accepted by the Office.
In a July 19, 2008 report, the Office medical adviser determined based on his review of
the MRI scan results, the EMG/nerve conduction studies and Dr. Stahl’s report that there was no
basis for a schedule award for the left upper extremity. He also noted that appellant had full
range of motion of the left shoulder, no evidence for diminished sensation in the left forearm and
hand and no evidence for diminished grip strength.
By decision dated October 2, 2008, the Office found based on Dr. Stahl’s opinion that
appellant had no ratable impairment of the left upper extremity and therefore was not entitled to
a schedule award.
In an April 13, 2009 report, Dr. Ellis reiterated his opinion that appellant had a 32 percent
left upper extremity impairment under the A.M.A., Guides. He stated that appellant still required
ongoing treatment for his accepted injuries; he opined that the mere fact that appellant had
reached maximum medical improvement did not mean that his symptoms, complaints or need for
treatment had dissipated. Dr. Ellis requested that the Office review his October 24, 2007 report
and reconsider appellant’s entitlement to a schedule award.
By letter dated September 9, 2009, appellant’s attorney requested reconsideration.
In an October 17, 2009 report, an Office medical adviser found that Dr. Ellis’ April 13,
2009 report provided no basis for a schedule award. He stated that this report contained no
evidence to undermine Dr. Stahl’s May 22, 2008 report, which constituted the weight of the

3

medical evidence, or his July 19, 2008 report, which found that appellant had no ratable
impairment.
By decision dated December 15, 2009, the Office denied the request for modification of
the October 2, 2008 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.2 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.3 The claimant has the burden of proving that the condition for which a schedule award is
sought is causally related to his or her employment.4
ANALYSIS
The Office accepted a condition of aggravation/degeneration of cervical intervertebral
disc. Appellant filed a claim for a schedule award based on Dr. Ellis’ October 24, 2007 report,
which rated a 32 percent left upper extremity impairment. The Office medical adviser found that
this rating was not a sufficient basis for a schedule award because Dr. Ellis’ findings of C6, C7
and C8 spinal nerve impairments and mild brachial plexus impingement were not established in
the absence of an MRI scan or EMG/nerve conduction studies. Appellant was referred to
Dr. Stahl, who examined him and reviewed these tests in his June 5, 2008 report. Dr. Stahl
found no basis for a ratable impairment of the left upper extremity. He stated that the
EMG/nerve conduction studies showed no evidence of left cervical radiculopathy, left brachial
plexopathy, or peripheral polyneuropathy. The MRI scan results of the left shoulder revealed no
tear of the glenoid labrum or evidence of a right rotator cuff tear. The cervical MRI scan
demonstrated mild cervical spondylolysis at the C5-6 level with posterior disc osteophyte
complex and no evidence of foraminal narrowing. Dr. Stahl stated that his findings contradicted
those of Dr. Ellis, as his review of appellant’s left upper extremity did not indicate supraspinatus
atrophy or an abnormal sensory examination.
On July 19, 2008 the Office medical adviser determined that there was no basis for a
schedule award for the left upper extremity based on the diagnostic test studies obtained by
Dr. Stahl. The Board finds that Dr. Stahl’s report was thorough, well rationalized and in
conformance with the applicable protocols of the A.M.A., Guides. The Board finds that the
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

Id. at § 8107(c)(19).

3

20 C.F.R. § 10.404.

4

Phyllis F. Cundiff, 52 ECAB 439 (2001).

4

Office properly denied appellant’s claim for a schedule award as the weight of medical opinion
does not establish permanent impairment of the left upper extremity.
Following the October 2, 2008 decision, appellant requested reconsideration and submitted
an April 13, 2009 report from Dr. Ellis who reiterated his opinion that appellant had a 32 percent
left upper extremity impairment. He did not comment on the MRI scan results or EMG/nerve
conduction studies, which the Office medical adviser considered essential in determining
whether there was objective support for impairment to the left upper extremity. Appellant has
submitted no other medical evidence to establish that he has impairment to his left arm. The Board
will affirm the Office’s December 15, 2009 decision.
CONCLUSION
The Board finds that appellant did not sustain any permanent impairment to his left arm
causally related to his accepted cervical condition.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

